DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 10/24/2019, has been fully considered.

Status of Claims
Claim 1-4 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 02/06/2020, 09/13/2021, and 10/24/2019 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to for the following reasons:
The drawing fail to comply with 37 CFR 1.84(p)(4) because reference character “FA” is shown in FIG. 1 as being two distinct features of the device.
The drawings fail to comply with 37 CFR 1.84(p)(5) because the instant specification states in para. [68] “electronic board (PE)”.  However, the drawings do not have any corresponding reference to (PE). Perhaps applicants are intending for the dotted outline labeled FA to be PE?  
The drawings fail to comply with 37 CFR 1.84(p)(5) because the instant specification states in para. [68] “dedicated software (SD)”.  However, the drawings do not have any corresponding reference to (SD).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The instant specification states in para. [68] “electronic board (PE)”.  However, the drawings do not have any corresponding reference to (PE).
The instant specification states in para. [68] “dedicated software (SD)”.  However, the drawings do not have any corresponding reference to (SD).
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:  
Claim 1 line 22 recites “elevator (EL)”.  The examiner request applicants include article “an” prior to “elevator (EL)”.
Claim 1 lines 26-27 recite “beveled hollow cylindrical shaped shoulder (EL-3)”.  The examiner requests applicants include article “a” preceding “beveled”.
Claim 1 line 27 recites “cylindrical shaped magnet”.  The examiner requests applicants include article “a” prior to “cylindrical”.
Claim 1 line 28 recites “cartridge tip lock”.  The examiner requests applicants include article “a” prior to “cartridge”.
Claim 1 line 39 recites “the device (PE-4) , to”.  The examiner requests applicants delete the extra space inserted between (PE-4) and the comma “,”.
Claim 1 line 45 recites “of toripherical cap-shaped base”.  The examiner requests applicants remove “of” from the claim.
Claim 3 recites “electrical power supply”.  The examiner requests applicants include article “an” prior to “electrical”.
Claim 4 line 4 recites “a) The cartridge”.  The examiner requests applicants not use capital letters in the body of the claim language and amend the claims to recite “a) the cartridge”.
Claim 4 line 9 recites “b) The position sensor”.  The examiner requests applicants not use capital letters in the body of the claim language and amend the claims to recite “b) the position sensor”.
Claim 4 line 14 recites “exam”.  The examiner requests applicants include article “an” preceding “exam”.
Appropriate correction is required.

Claim Interpretation
The examiner notes that in multiple instances throughout the claims there are several limitations of the device that are recited using different modifies and/or terminology and/or recited in the absence of an article, for example “a” or “the”, preceding the limitation.  See for example: 
“elevator (EL)” in claim 1 line 22, and “the elevator positioning monitor (EL)” in claim 1 lines 44-45.
“a processor (PE-3)” in lines 4-5 and “processor (PE-3)” in lines 37 and 47.
“two lithium-batteries (BT)” in line 11 and “battery (BT)” in lines 32 and 37.
For purposes of applying prior art, the examiner is interpreting instances where these limitations are recited using different modifies and/or terminology and/or in the absence of an article as being the same limitation of the device. 

Claim Rejections - 35 USC § 112

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 1-4 line 2, the term “fast” in the phrase “fast biochemical testing” is a relative term which renders the claim indefinite.  The term “fast” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (See MPEP 2173.05(b).  It is unclear from the claim what would or would not be considered fast or slow testing.  The examiner suggests applicant delete the term fast.
Claims 2-3 are also rejected by their dependency from claim 1.

Claim 1 lines 1-4 recite “A biological sample reader for fast biochemical testing, with a mirror; a camcorder; LED lighting; an electronic board; an external power supply, with a power supply circuit, a processor with memory recorded with dedicated software, a communication device, and a position sensor; characterized by, complementarily including: …”.  However, the claim fails to set forth a transitional phrase in the claim language and it is unclear where the preamble starts and ends and where the claim body starts and ends.

Claim 1 lines 4-5 and line 37-38 recite “a processor with memory recorded with dedicated software”.  The limitation appears to be an incomplete sentence and it is unclear if applicants are intending for the dedicated software to be recorded on the memory or if the processor simply comprises recorded memory. Perhaps applicants are intending to recite “a processor comprising a memory storage with dedicated software recorded on the memory storage”.

Claim 1 lines 7-8 recite “an inlet orifice (OE) in a curved triangular shape, position on the upper side”.  (1) There is insufficient antecedent basis for the term “the upper side”.  (2) It is unclear what applicants are referring to the upper side of.  Perhaps applicants are intending to recite “an upper side of the fairing?”.

Claim 1 lines 8-9 recite “a capacitive-type switch (I) positioned on the upper inner side of the fairing flank”.  (1) The recitation of “capacitive-type switch” is unclear.  The term “type” is a relative term and it cannot be determined what would or would not be considered a “type” of capacitive switch (See MPEP 2173.05(b)) which render the claims indefinite.  The term “capacitive-type switch” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of what would or would not be considered a capacitive-type switch, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What does applicant mean by “type”?  (2) There is insufficient antecedent basis for the limitation “the upper inner side” and “the fairing flank”.  (3) It is unclear how the fairing flank is structurally configured with respect to the fairing.  Is the fairing flank on an upper portion of the fairing?  Is the fairing flank on a lower portion of the fairing?  Where is the fairing flank positioned with respect to the fairing? (4) Applicants recitation of “a fairing ... with an inlet orifice … with a capacitive-type switch” is ambiguous and it is unclear to the examiner whether the capacitive-type switch is part of the fairing or part of the inlet orifice.  Perhaps applicants are intending to recite “a fairing comprising … an inlet orifice … and a capacitive switch…”?

Claim 1 line 10 recites “flat-shaped mirror (ES) on the outside and facing the elevator holder (SE) and the camcorder”.  (1) There is insufficient antecedent basis for the terms “flat-shaped mirror”, “the outside” and “the elevator”.  (2) Claim 1 line 3 previously recites “a mirror (ES)” and it is unclear if applicants are referring to the previously recited mirror in line 3, or if applicants are attempting to define a second mirror entirely.  (3) It is also unclear how “flat-shaped mirror” has no article such as “the” or “a”.  Perhaps applicants intend to recite “the mirror (ES)”? (4) It is unclear what “the outside” is referring to since there is no point of reference associated with “the outside”.  The mirror is on the outside of what?  (5) It is unclear how the elevator holder and camcorder are structurally configured with respect to the support holder or the mirror.  Are the elevator holder and camcorder part of the support holder?  Are the elevator holder and camcorder positioned at a particular location with respect to the support holder?

Claim 1 lines 11-12 recite “two lithium-batteries (BT) or any other similar batteries”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “any other similar batteries”, and the claim also recites “two lithium-batteries” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A similar rejection is made with respect to “batteries (BT)” recited in claim 3.  

Claim 1 lines 11-14 recite “two lithium-batteries (BT) or any other similar batteries, in a rectangular prism shape at the outside, connected in series and unidirectionally connected to the power charging circuit (PE-1)”.  (1) There is insufficient antecedent basis for the terms “the outside” and “the power charging circuit (PE-1)”.  (2) Furthermore, it is unclear what point of reference applicants are referring to with respect to “the outside”.  The outside of what? (3) A similar rejection is made with respect to “power charging circuit (PE-1)” recited in claim 1 line 31.  Additionally, “power charging circuit (PE-1)” in line 31 has not article, for example “a” or “the”, and it is unclear if applicants are referring to the power charging circuit in line 13 or if applicants are attempting to define another power charging circuit entirely. 

Claim 1 lines 14-15 recite “two lighting bars for reading (BIL) with rectangular shaped LEDs … and positioned inside”.  (1) There is insufficient antecedent basis for the term “two lighting bars … with rectangular shaped LEDs”.  Claim 1 line 3 previously recites “LED lighting” and it is unclear if applicants are intending for the two lighting bars … with rectangular shaped LEDs to be the LED lighting to be the LED lighting recited in line 3 or if applicants are intending to define another set of LED lights all together.  (2) It is unclear what the two lighting bars are positioned inside of since there is no point of reference to indicate what the inside is referring to.  What are the lighting bars positioned inside of?

Claim 1 lines 16-19 recite “lighting bars for indicating operational status (BIS) with one circular LED top and one rectangular LED inside and unidirectionally connected to … processor  and … C-shaped elevator support (SE)”.  (1) There is insufficient antecedent basis for the term “lighting bars … with one circular LED top and one rectangular LED”.  Claim 1 line 3 previously recites “LED lighting” and it is unclear if applicants are intending for the lighting bars … with one circular LED top and one rectangular LED to be the LED lighting recited in line 3 or if applicants are intending to define another set of LED lights all together.  (2) It is unclear how the lighting bars are structurally correlated with the device since there is no reference to what “top” or “inside” are relative to.  Is the circular LED on top of the rectangular LED?  What is the rectangular LED inside of? Is the circular LED also inside?  (3) The term “processor” has no article and therefore lacks antecedent basis because it is unclear if applicants are referring to “the processor” or if applicants are attempting to define another processor entirely.  (4) A similar rejection is made with respect to “processor (PE-3)” recited in claim 1 line 47.  (5) It is unclear if applicants are attempting to define the lighting bars as being connected to the C-shaped elevator support (SE) or if applicants are intending for the C-shaped elevator support to begin a new limitation of the claim.  For example, perhaps applicants are intending to recite “lighting bars for indicating operational status (BIS) with one circular LED top and one rectangular LED inside and unidirectionally connected to … the power supply circuit (PE-2); and C-shaped elevator support (SE) …”.

Claim 1 line 19 recites “C-shaped elevator support (SE)”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 line 11 previously recites “the elevator holder (SE)” and it is unclear if applicants are intending for the C-shaped elevator support (SE) to also be the elevator holder (SE) or if applicants are intending to define a new structure of the device.  Furthermore, it is also unclear how “C-shaped elevator support (SE)” has no article such as “the” or “a”.

Claim 1 lines 19-20 recites “C-shaped elevator support (SE) with two prismatic rectangular channels (SE-1) with U-shaped guide channels (SE-1-A) and pins (SE-1-B)”.  (1) It is unclear if the U-shaped guide channels and pins are part of the C-shaped elevator support as a separate structure from the two prismatic rectangular channels, or if the U-shaped guide channels and pins are part of the two prismatic rectangular channels.  If the U-shaped guide channels and pins are part of the two prismatic rectangular channels, (2) it is further unclear if each of the two prismatic rectangular channels comprises only a single U-shaped guide channel and only a single pin or if the two prismatic rectangular channels each comprise a plurality of U-shaped guide channels and a plurality of pins.  Perhaps applicants are intending to recite “the elevator holder comprising two prismatic rectangular channels (SE-1) wherein each prismatic rectangular channel comprises a U-shaped guide channel (SE-1-A) and a pin (SE-1-B)”?

Claim 1 lines 20-21 recite “pins (SE-1-B) at the bottom end engageable with the base (BA) and with bore holes (SE-1-C) for fitting of the springs (EL-2)”.  (1) There is insufficient antecedent basis for “the bottom end”, “the base” and “the springs”.  (2) It is unclear what structural feature of the device the bottom end is referring to.  The bottom end of what?  (3) It is unclear if the base is part of the C-shaped elevator support of if the base is an entirely separate structure of the device.  For example, are applicants intending to recite “a base of the C-shaped elevator support (SE)” or are applicants intending to recite “a base of the biological sample reader”? (4) It is unclear if applicants are intending for the pins to be engageable with bore holes in the base or if applicants are intending to recite the bore holes as another structural feature of the C-shaped elevator support. (5) If the bore holes are part of the C-shaped elevator support, it is further unclear how the bore holes are structurally configuration with respect to the C-shaped elevator support.  Are the bore holes on the bottom of the two prismatic rectangular channels?  Are the bore holes on the top of the two curved prismatic rectangular sides?  Where are the bore holes with respect to the C-shaped elevator support? 

Claim 1 lines 19-22 recite “C-shaped elevator support (SE) with two prismatic rectangular channels (SE-1) … with two curved prismatic rectangular sides (SE-2)”.  (1) It is unclear if the two curved prismatic rectangular sides are part of the C-shaped elevator support (SE) and distinct structures from the two prismatic rectangular channels or if the two curved prismatic rectangular sides are intended to further define the two prismatic rectangular channels.  Perhaps applicants intend to recite “the elevator holder (SE) comprising two prismatic rectangular channels (SE-1)…, and two curved prismatic rectangular sides (SE-2)”? (2) If applicants are intending for the two curved prismatic rectangular sides to be a distinct feature and different from the two prismatic rectangular channels, it is further unclear as to the structural configuration of the two prismatic rectangular channels and the two curved prismatic rectangular sides such that they form a “C-shaped” elevator support.  How are the two prismatic rectangular sides curved? For example, are the bent or simply angled towards one another to form a “C-shaped” structure? How are the two prismatic rectangular channels structurally arranged with respect to the curved rectangular sides?  Is one of the prismatic rectangles attached to a distal end of one of the angled rectangular sides and the other one of the prismatic rectangles attached to a distal end of the other one of the angled rectangular sides?

Claim 1 lines 22-25 recite “[an] elevator (EL) in the shape of a hollow cylinder longitudinally cut with two prismatic rectangular shaped guide rails (EL-1) with curved rectangular cuts positioned on the lower outer flank and diametrically opposite to each other”.  (1) There is insufficient antecedent basis for “the shape” and “the lower outer flank”.  (2) It is unclear if the two prismatic rectangular shaped guide rails are part of the section of the elevator that is longitudinally cut or if applicants are intending for the two prismatic rectangular shaped guide rails to be on a lower side surface of the elevator, as depicted in figure 12 of the drawings.  (3) It is unclear if the curved rectangular cuts are defining cuts in the elevator itself or cuts in the two prismatic rectangular shaped guide rails.  The examiner suggests amending the claim to recite “an elevator (EL) in a shape of a hollow cylinder with a portion of the hollow cylinder longitudinally cut away, wherein the elevator comprises two prismatic rectangular shaped guide rails (EL-1) diametrically opposed to one another on either side of the elevator adjacent to the longitudinally cut away portion and positioned on a lower portion of the elevator, wherein the two prismatic rectangular shaped guide rails (EL-1) each comprise a curved rectangular aperture in a bottom portion”

Claim 1 lines 25-26 recite “two coil springs (EL-2) connected to the guides (EL-1) and to the holes (SE-1-C).  (1) There is insufficient antecedent basis for “two coil springs”, “the guides”, and “the holes”.  (2) Claim 1 lines 21-22 previously recite “the springs (EL-2).  It is unclear if applicants are intending the two coil springs to also be the springs recited in lines 21-22 or if the two coil springs are intended to be a different set of springs entirely.  If applicants intend for the two coil springs to be the springs recited in lines 21-22, the examiner notes that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the springs”, and the claim also recites “two coil springs” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  (3) Claim 1 lines 23-24 recite “two prismatic rectangular shaped guide rails (EL-1).  It is unclear if “the guides” are referring to the two prismatic rectangular shaped guide rails recited in lines 23-24 or if applicants are intending to define another guide all together.  The examiner suggests applicants amend the claim to recite “the two prismatic rectangular shaped guide rails (EL-1).  (4) Claim 1 line 21 previously recites “bore holes (SE-1-C).  It is unclear applicants are intending for the holes to also be the same feature as the bore holes, or if applicants are attempting to define another set of holes entirely.  The examiner suggests applicants amend the claim to recite “the bore holes”.

Claim 1 lines 27 recites “the bottom center of the elevator”.  There is insufficient antecedent basis for the term “the bottom center”.  The examiner suggests applicants amend the claims to recite “a bottom center of the elevator”.

Claim 1 line 28 recites “the inner center of the shoulder (EL-3)”.  There is insufficient antecedent basis for the terms “the inner center” and “the shoulder”.  Applicants previously recite “beveled hollow cylindrical shaped shoulder (EL-3) in claim 1 line 26.  It is unclear if applicants are using different modifiers and/or terminology to describe the same feature of the invention or if applicants are intending to recite another should different from the previously recited shoulder.  The examiner suggests applicants amend the claim language to recite “an inner center of the beveled hollow cylindrical shaped shoulder (EL-3)”.  A similar rejection is made for “the shoulder (EL-3)” recited in claim 2.

Claim 1 lines 29-30 recite “cartridge tip lock inside the elevator with rectangular prismatic metal sheet (EL-4) positioned on the underside and rectangular prismatic shaped guides (EL-5) with rounded edges”.  (1) There is insufficient antecedent basis for the term “the underside” in the claim. (2) It is unclear what the underside is referring to with respect to any point of reference.  The underside of what?  (3) It is unclear how “rectangular prismatic metal sheet (EL-4)” and “rectangular prismatic shaped guides (EL-5) have not article such as “a” or “the”.  (4) It is unclear if applicants are intending for the rectangular prismatic metal sheet (EL-4) and the rectangular prismatic shaped guides (EL-5) to further define the cartridge tip lock or the elevator itself.  Does the cartridge tip lock comprise (EL-4) and (EL-5), or does the elevator itself comprise (EL-4) and (EL-5)?

Claim 1 lines 30-31 recite “electronic board (PE) with power charging circuit (PE-1) model BQ24105 or similar, unidirectionally connected to battery (BT) and external power supply (FA)”. (1) There is insufficient antecedent basis for the terms “electronic board”, “power charging circuit”, “battery (BT)”, and “external power supply (FA)” in the claim. (2) Regarding “electronic board (PE)”, claim 1 line 3 recites “an electronic board (PE)”. The term “electronic board” in line 30 has no article and it is unclear if applicants are referring to the electronic board recited in line 3 or if applicants are attempting to define another electronic board entirely. Perhaps applicants are intending to recite “the electronic board”? (3) Regarding “battery (BT)”, claim 1 lines 11-2 recite “two lithium-batteries (BT) or any other similar batteries”.  The term “battery (BT)” has no article and it is unclear if battery (BT) is referring to the previously recited two lithium-batteries (BT) or if applicants are attempting to define another battery.  If applicants are referring to the two lithium-batteries previously recited in lines 11-12, it is further unclear which one of the two lithium-batteries applicants are attempting to refer to as “battery (BT)”.  Perhaps applicants are intending to recite “the two lithium-batteries”? (4) A similar rejection is made with respect to “the battery (BT)” in claim 1 line 37 and claim 3.  (5) Regarding “external power supply (FA)”, claim 1 line 4 previously recites “an external power supply (FA)”.  Applicants recitation of external power supply (FA) in line 32 has no article, for example “a” or “the” and it is unclear if applicants are referring to the external power supply in line 4 or if applicants are attempting to define another external power supply entirely.  Perhaps applicants are intending to recite “the external power supply (FA)”? (6) It is unclear if applicants are intending for the electronic board or the power charging circuit to be unidirectionally connected to the battery (BT) and external power supply (FA).  (7) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “or similar”, and the claim also recites “model BQ24105” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim 1 lines 32-33 recite “power supply circuit (PE-2) model TPS62133 or similar”.  (1) there is insufficient antecedent basis for the term “power supply circuit (PE-2)”.  Claim 1 line 4 refers to “a power supply circuit (PE-2) however, applicants recitation of “power supply circuit (PE2-) in lines 32-33 does not have an article, for example “a” or “the” and it is unclear if applicants are referring to the power supply circuit recited in line 4 or if applicants are attempting to define another power supply circuit entirely.  (2) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “or similar”, and the claim also recites “model TPS62133” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim 1 lines 35-36 recite “the reading lighting bars (BIL), to the operating status lighting bars (BIS)”.  (1) Regarding “the reading lighting bars”, claim 1 line 14 recites “two lighting bars for reading”.  It is unclear if applicants are using different terminology and/or modifiers to refer to the same structural feature of the claimed invention or if applicants are intending to define a different feature of the device entirely.  In this case, it is unclear if “the reading lighting bars” recited in line 35 are also “the two lighting bars for reading” recited in line 14, or if the reading lighting bars different from the two lighting for reading. (2) A similar rejection is made with respect to “the reading lighting bars” in claim 1 lines 40-41. (3) Regarding “the operating status lighting bars (BIS), claim 1 lines 16-17 recite “lighting bars for indicating operational status”.  It is unclear if applicants are using different terminology and/or modifiers to refer to the same structural feature of the claimed invention or if applicants are intending to define a different feature of the device entirely.  In this case, it is unclear if “the operating status lighting bars” recited in line 35 are also “the lighting bars for indicating operating status” recited in lines 16-17, or if the reading lighting bars different from the two lighting for reading. (4) A similar rejection is made with respect to “the operating status lighting bars in claim 1 line 40.

Claim 1 line 36 recites “the electromagnet (EI)”.  (1) There is insufficient antecedent basis for this term in the claims. (2) It is unclear as to the structural and/or functional relationship of the electromagnet with respect to claimed invention.  Where is the electromagnet located and what function does it serve? (3) A similar rejection is made with respect to “the electromagnet (EI) recited in claim lines 41 and 48. (4) Furthermore, “electromagnet (EI)” recited in claim 1 line 48 does not include an article, for example “a” or “the”, and it is unclear if applicants are intending to refer to the electromagnet in line 36 or if applicants are intending to define another electromagnet entirely.

Claim 1 lines 37-38 recite “processor (PE-3) model Intel Edson or similar”.  (1) There is insufficient antecedent basis for “processor (PE-3)”. Claim 1 lines 4-5 previously recite “a processor (PE-3).  However, applicants recitation of “processor (PE-3) in line 37 does not include an article, for example “a” or “the”, and it is unclear if applicants are referring to the processor recited in claim 1 lines 4-5 or if applicants are intending to define another processor entirely.  (2) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “or similar”, and the claim also recites “model Intel Edson” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim 1 line 39 recites “the device (PE-4)”.  (1) There is insufficient antecedent basis for this term in the claim.  Claim 1 lines 5-6 previously refer to “a communication device (PE-4)”.  It is unclear if applicants are using different terminology and/or modifiers to refer to the same structural feature of the claimed invention or if applicants are intending to define a different feature of the device entirely.  In this case, it is unclear if “the device (PE-4)” recited in line 39 is also “the communication device (PE-4)” recited in lines 5-6, or if the device is a different device from the communication device. (2) A similar rejection is made with respect to “device (PE-4)” in claim 1 lines 41-42.  (3) Furthermore, “device (PE-4)” recited in claim 1 lines 41-42 does not include an article, for example “a” or “the”, and it is unclear if applicants are intending to refer to the communication device in lines 5-6, the device recited in line 39, or if applicants are intending to define another device entirely. 

Claim 1 line 43 recites “infrared position sensor (PE-5).  (1) There is insufficient antecedent basis for this term in the claim.  Claim 1 line 6 previously refers to “a position sensor (PE-5)”.  It is unclear if applicants are using different terminology and/or modifiers to refer to the same structural feature of the claimed invention or if applicants are intending to define a different feature of the device entirely.  In this case, it is unclear if “infrared position sensor (PE-5)” recited in line 43 is also “the position sensor (PE-5)” recited in line 6, or if the infrared position sensor (PE-5) is a different sensor entirely. (2) “infrared position sensor (PE-5) does not have an article, for example “a” or “the” and it is unclear if applicants are referring to “the position sensor” or if applicants are attempting to define another position sensor.  (3) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a position sensor”, and the claim also recites “infrared position sensor” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim 1 lines 44-45 recite “the elevator position monitor (EL)”.  There is insufficient antecedent basis for this term in the claim.  Claim 1 line 22 previously recites “elevator (EL)”.  It is unclear if applicants are using different terminology and/or modifiers to refer to the same structural feature of the claimed invention or if applicants are intending to define a different feature of the device entirely.  In this case, it is unclear if “the elevator position monitor (EL)” recited in lines 44-45 is also “elevator (EL)” recited in line 22, or if the elevator position monitor (EL) is a different feature of the device entirely. Is a structural position monitor required or not?

Claim 1 lines 45-46 recite “torispherical cap-shaped base (BA) with rubber or similar non-slip adhesive (BA-1) on the bottom”.  (1) There is insufficient antecedent basis for the terms “torispherical cap-shaped base (BA)” and “the bottom”.  (2) Claim 1 line 21 previously refers to “the base (BA)”.  It is unclear if applicants are using different terminology and/or modifiers to refer to the same structural feature of the claimed invention or if applicants are intending to define a different feature of the device entirely.  In this case, it is unclear if “[the] torispherical cap-shaped base (BA)” recited in lines 45-46 is also “the base (BA)” recited in line 21, or if the torispherical cap-shaped base (BA) is a different feature of the device entirely.  (3) Furthermore, “torispherical cap-shaped base (BA)” does not include an article, for example “a” or “the”, and it is unclear if applicants are intending to refer to the base in line 21 or if applicants are intending to define another base entirely.  (4) It is unclear what point of reference applicants are referring to with respect to “the bottom”.  The bottom of what? (5) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “or similar non-slip adhesive”, and the claim also recites “rubber” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim 1 line 46 recites “camcorder (CV)”.  There is insufficient antecedent basis for this term in the claim.  Claim 1 line 3 previously refers to “a camcorder (CV)”.  Claim limitation “camcorder (CV)” in line 46 does not include an article, for example “a” or “the”, and it is unclear if applicants are referring to the previously recited camcorder in line 3 or if applicants are attempting to define another camcorder entirely.  

Claim 1 lines 46-49 recite “camcorder (CV) unidirectionally connected to … for reading the sample contained in the cartridge (CA) with electromagnet (EI) unidirectionally connected to the power supply circuit (PE-2) and to the processor (PE-3)”.  (1) There is insufficient antecedent basis for the terms “the sample” and “the cartridge” in the claims.  (2) It is unclear if applicants are intending for the camcorder (CV) or the electromagnet (EI) to be unidirectionally connected to the power supply circuit (PE-2) and to the processor (PE-3).

Claim 2 recites “the shoulder (EL-3) automatically corrects the cartridge’s (CA) positioning inside the elevator (EL) keeping always the same positioning when performing the reading”.  (1) There is insufficient antecedent basis for the terms “the cartridge’s (CA) positioning” and “the same positioning” and “the reading”.  (2) Regarding “the cartridge’s (CA) positioning”, applicants have not previously defined a position of the cartridge with respect to its positioning inside the elevator and it is unclear what positioning of the cartridge applicants are referring to.  (3) Regarding “the same positioning”, applicants have not previously defined a same position of the cartridge with respect to the elevator and a reading and it is unclear what the same position is referring to.  (4) Regarding “the reading”, applicants have not previously defined a reading of the cartridge and it is unclear what reading applicants are referring to. (5) It is unclear as to the metes and bounds of the claim.  Specifically, it is unclear what structural components of the device are intended to perform the function of “automatically correcting” such that one of ordinary skill in the art with sufficient understand of how the device “automatically corrects”.

Claim 3 recites “the exam” and “the reader”.  There is insufficient antecedent basis for these terms in the claim.  (1) Regarding “the exam”, applicants have not previously defined an exam and it is unclear what the exam referring to. (2) Regarding “the reading”, applicants have not previously defined a reading of the cartridge and it is unclear what reading applicants are referring to. 

  Claim 4 recites “The biological sample reader for fast biochemical testing, characterized by, the following sequence:”.  There is insufficient antecedent basis for “The biological sample reader for fast biochemical testing” in the claims.  Claim 1 refers to “A biological sample reader for fast biochemical testing”.  However, claim 4 does not incorporate the limitation of claim 1.  Therefore, it is unclear what applicants are referring to by “The biological sample reader for fast biochemical test”.  Perhaps applicants are intending to recite “The biological sample reader for fast biochemical testing according to claim 1, characterized by, the following sequence”?

Claim 4 recites “the cartridge”, “the inlet orifice”, “the elevator”, “the springs”, “the shoulder”, “the metallic plates at the bottom of the cartridge”, “the magnet”, “the position correction”, “the cartridge guide”, “the position sensor”, “the presence of the elevator”, “the electromagnet”, “the metallic sheet”, “the reader”, “the exam data”, “the local remote hardware”, “the chemical reactions”, “the camcorder”, and “the end”.  There is insufficient antecedent basis for each of the terms above in the claim and it is unclear what applicants are referring to by each of the recited limitations. Furthermore, it is unclear as to the structurally/functional relationship with respect to each of the claimed features.  How are the features related such that the functions of the device are being performed?  For example, where are the springs located such that they are stretched when a cartridge is inserted?  Where is the magnet located with respect to the elevator?

Claim 4 lines 7-8 recite “causing the position correction by the cartridge (CA) guide and fixation in the elevator”.  It is unclear what applicants are intending by this phrase as it appears to be an incomplete sentence.  Specifically, it is unclear if applicants are intending for “the position correction” to be structure or function of the device.  Is the position of the cartridge being corrected or is there a positioning correction structure?  Furthermore, it is unclear if the cartridge is being fixed to the elevator or is the position correction being fixed to the elevator? 

Claim 4 line 15 recites “are the parameters valid?  If yes go to g), otherwise go to k)”.  It is unclear how a sequence is capable of asking a question.  Does the sequence determine if the parameters are valid and if so, proceeds to step g) and if not, proceeds to step k)?

Claim 4 line 16 recites “waits time for reading”.  Is unclear what the phrase “waits time” is intended to further define since “waits time” is not a conventional or well-known term in the art.  There can be “a wait time for reading”, however “waits time” is ambiguous and it is unclear what is meant by this phrase. 

Claim 4 line 23 recites “l) the end”.  It is unclear what applicants are referring to as “the end” since “an end” has not been previously defined with respect to the sequence.  Perhaps applicants intend to recite “l) END”?

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Moynihan et al. (US 2014/0154792) discloses a reader system for analyzing a fluid sample.
Egan et al. (US 2016/0054316) discloses a test device to determine the presence or absence of an analyte in a sample.
Juez et al. (US 2017/0241999) discloses an analyzer comprising an imaging module, light sensor, light sources, an elevator, and a cartridge.
MacLean et al. (US 2019/0317115) discloses a point-of-care cartridge system.
Kaneblei (US 2009/0253213) discloses a chromatographic detection apparatus for detecting a substance on a test strip.
Tyrrell et al. (US 2016/0188937) discloses an assay reader comprising a base, a shroud, a camera, and lighting.
Galvina et al. (US 2016/0356801) discloses point-of-care analyzer comprising a cartridge. 
Cunningham et al. (US 2020/0300697) discloses an analysis instrument for performing imaging analysis on samples. 

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record are Juez (US 2017/0241999) and Moynihan (2014/0154792).  The examiner also considered the lack of inventive step arguments in the written opinions by the ISA.
In addition to the remarks of record, claims 1-3 define over the prior art because the cited prior art does not teach or suggest a biological sample reader for biochemical testing comprising: a fairing comprising an inlet orifice and a capacitive switch; a support holder comprising a flat-shaped mirror facing an elevator holder and a camcorder, two lithium-batteries connected in series and unidirectionally connected to a power charging circuit and bidirectionally to a power supply circuit, two reading lighting bars unidirectionally connected to a processor and to the power supply circuit, a plurality of operating status lighting bars unidirectionally connected to the processor and to the power supply circuit; a C-shaped elevator support comprising two prismatic rectangular channels with U-shaped guide channels and pins engageable with a base, bore holes for fitting a plurality of springs, and two curved prismatic rectangular sides; an elevator comprising two guide rails with curved rectangular cuts positioned on a lower outer flank and diametrically opposite to each other, the plurality of springs connected to the guide rails and to the bores, a shoulder positioned at a bottom center of the elevator, a cylindrical shaped magnet positioned at an inner center of the shoulder, a cartridge tip lock inside the elevator, a rectangular prismatic metallic sheet, and rectangular guides with rounded edges; an electronic board comprising the power charging circuit unidirectionally connected to the two lithium-batteries and an external power supply; wherein the power supply circuit is connected unidirectionally to the processor, the communication device, a position sensor, the operating status lighting bars, an electromagnet, and to the camcorder, and bi- directionally to the two lithium-batteries; wherein the processor comprises memory recorded with dedicated software and is unidirectionally connected to the power supply circuit, the communication device, the position sensor, the operating status lighting bars, the reading lighting bars, the camcorder, and the electromagnet; wherein the communication device is unidirectionally connected to the power supply circuit and to the processor; wherein the position sensor is unidirectionally connected to the power supply circuit, the processor, and the elevator; wherein the base comprises a rubber non-slip adhesive on the bottom, wherein camcorder is unidirectionally connected to the power supply circuit and the processor for reading a sample contained in a cartridge; and wherein the with electromagnet is unidirectionally connected to the power supply circuit and the processor.
In addition to the remarks of record, claim 4 defines over the prior art because the cited prior art does not teach or suggest a biological sample reader for biochemical testing, characterized by, the following sequence: a) manually inserting a cartridge into an inlet orifice  of an the elevator, stretching a plurality of springs, passing through a shoulder until a metallic plate at a bottom of the cartridge touches a magnet, causing the position of the cartridge to correct by a cartridge guide and fixing the cartridge in the elevator; b) detecting the presence of the cartridge in the elevator with a position sensor and activating an electromagnet which magnetically attracts a metallic sheet holding the cartridge inside a reader; c) reading exam data contained in the cartridge; d) sending a cartridge code to a local remote hardware; e) extracting parameters contained in the cartridge for performing an exam; f) determining if the parameters valid and if so the sequence proceeds to g), and if not, the sequence proceeds to k); g) wait for a reading; h) capture a plurality of images of a chemical reactions of the cartridge through a camcorder; i) interpret the cartridge results; j) send the cartridge results to the local remote hardware; k) releasing the cartridge via the electromagnet and the plurality of springs so as to expel the cartridge; and l) ending the sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                  

/Benjamin R Whatley/Primary Examiner, Art Unit 1798